Citation Nr: 0920865	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 C.F.R. § 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
October 1945.  The Veteran died in January 1996, and the 
appellant is the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  The Veteran's claims file was subsequently 
transferred to the Oakland, California, RO.  

In December 2008, the Board the opinion of an Independent 
Medical Expert (IME).  The requested action was taken and the 
Board is in receipt of a January 2009 IME's opinion.  As 
such, the claim is properly before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death was not caused by VA Medical Center 
(VAMC) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in furnishing 
medical care, nor was the death caused by an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the Veteran's death have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§  3.358, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in August 2002, November 2002, August 2004, 
and September 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim for DIC benefits, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the appellant to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the appellant is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic claim for DIC and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  

The Board recognizes that the appellant has filed a DIC 
claim, and typically notice compliant with Hupp v. Nicholson, 
21 Vet. App. 342 (2007) is required.  The Board finds, 
however, that Hupp notice in not required in this instance as 
the Veteran's DIC claim is pursuant to 38 C.F.R. § 1151, and 
not § 1310 as was the case in Hupp.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2002 notice was given prior to 
the appealed AOJ decision, dated in March 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
obtaining medical opinions, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  In August 2004, the appellant appeared and 
testified at a hearing before a Decision Review Officer at 
the Oakland RO.  The transcript is of record.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
claims file.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  

The appellant essentially contends that improper VAMC 
treatment caused the Veteran's death.  The appellant 
specifically alleged that the Fresno VAMC refused to send the 
Veteran for an ultrasound or surgically intervene after 
finding a suspected AAA, and two weeks later, the Veteran was 
refused admission to the Fresno VAMC on an emergent basis.  
The appellant alleges that VA acted improperly when treating 
the Veteran, and thus, caused his death.

At this juncture, the Board notes that the appellant has 
asserted that his filed his claim for DIC benefits pursuant 
to 38 C.F.R. § 1151 in 1996 following the Veteran's death.  
He has alternatively asserted that he was prevented from 
filing his claim for DIC benefits.  Upon careful review of 
the claims file, the Board notes that there is no evidence of 
record, other than the appellant's own assertions that his 
claim was filed in 1996.  In fact, the evidence of record 
reflects that the appellant first filed his claim for DIC 
benefits in March 2002.  As such, the regulations related to 
entitlement to 38 C.F.R. § 1151 benefits, effective October 
1997, are applicable in this case.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.
Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this Veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.
38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  

Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  Actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that the veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by the veteran's failure to follow properly 
given medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of the veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused the veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

The Veteran was not service-connected for any disabilities at 
the time of his death.  He died in January 1996, and the 
immediate cause of death was listed as exsanguination due to 
a ruptured aortic aneurysm.  

The basic facts are not in dispute.  The Veteran was admitted 
to the VAMC in Fresno, California via ambulance on December 
20, 1995 complaining of generalized weakness and flu-like 
symptoms.  The impression included a low grade fever and a 
possible abdominal aortic aneurysm (AAA), but also noted was 
that a sonogram was needed for verification of the AAA.  
There was also mention that the Veteran may have had 
bronchitis or early pneumonia.  The following day, the 
Veteran was again admitted to the emergency room complaining 
of a sore throat, cough with frothy white sputum, body aches, 
poor appetite, diarrhea, nausea, and vomiting.  On December 
22, 1995, the Veteran's labs and x-rays were found to be 
unremarkable, and the assessment was probable viral syndrome.  
He was then sent home.  On December 27, 1995, the Veteran was 
again admitted into the hospital with complaints of chest 
discomfort and cough.  He was assessed as having a resolving 
viral infection and was subsequently sent home.  These were 
the final Fresno VAMC treatment records.  On December 31, 
1995, the Veteran collapsed and was taken via ambulance to a 
private hospital where he ultimately expired.  

In a February 1996 VA peer review report regarding the 
Veteran's Fresno VAMC treatment, the reviewing physician 
indicated that she reviewed relevant VA treatment records, 
but noted there were minimal treatment records from the 
private facility in which the Veteran passed away.  The 
physician noted that the Veteran did not have a symptomatic 
AAA during the time period that he was hospitalized at the 
Fresno VAMC from December 20, 1995, to December 27, 1995.  
The physician indicated that there was ample data to support 
that the Veteran did not have a bleeding aneurysm during his 
VA hospitalizations.  She noted that his blood pressure was 
never below 120 and his heart rate only exceed 100 once.  She 
also pointed to the fact that the Veteran's hematocrit was 
measure on three to four occasions during his 
hospitalizations, and never fell below 44.  She noted that 
his hematocrit was stable even though he was intravenously 
hydrated while staying overnight in the hospital.  The 
physician indicated that had the Veteran been actively 
bleeding, the combination of active bleeding and volume 
resuscitation would have produced a greater hematocrit fall 
than the Veteran experienced.  She also noted that the 
Veteran never complained of abdominal, back, flank, side, 
groin or shoulder pain, and his complaints were consistent 
with those associated with a viral syndrome.  She also 
indicated that other family members suffered from the same 
symptoms as reported by the Veteran.  The physician indicated 
that upon her review of VAMC treatment records, she could not 
find any evidence that the Veteran had a symptomatic 
(expanding or bleeding) aneurysm during his treatment at the 
VAMC.  She noted that during his hospitalization at a private 
facility, his hematocrit was significantly lower than during 
his time at the VAMC, and his white count was significantly 
higher.  She also related that the symptomatology prior to 
his VAMC hospitalizations and his private hospitalization 
were different in nature, as he had collapsed prior to his 
private hospitalization.  Based upon the information before 
her, the physician opined that the Veteran only had a viral 
syndrome when he was seen at the Fresno VAMC, and he was 
appropriately referred for an ultrasound examination for the 
possible AAA.  She found that the Veteran's AAA was 
asymptomatic until December 31, 1995, when he was taken to a 
private hospital for treatment.  She advised that had an 
ultrasound been planned at the time of his initial treatment 
at the Fresno VAMC, an elective aneurysm repair would not 
have been completed prior to his date of death because the 
Veteran had an acute viral syndrome with a pulmonary 
component.  

Private treatment records from December 31, 1995, to January 
1996 reflect the Veteran's hospital admission due to syncope 
and complaints related to twelve days of sickness, including 
vomiting, weakness, and dehydration.  The Veteran was found 
to have peritonitis with shock, AAA without evidence of 
rupture, and iatrogenic right pneumothorax.  A January 1996 
record noted that the Veteran complained of flu-like symptoms 
and had experienced abdominal pain for one and a half to two 
weeks.  He had collapsed before being admitted to the private 
hospital.  Upon ultrasound of the abdomen, the Veteran was 
noted to have a 6.5cm AAA with no evidence of any fluid or 
free abdominal air around it.  A retroperitoneal ultrasound 
was performed and the AAA was 12cm in length and 6.5cm in AP 
dimension-the majority of which was noted to be due to a 
circumferential clot.  The true lumen appeared to be 3.4cm.  
There was no evidence of periaortic fluid or free fluid 
within the abdomen and flank, anxiety disorder there was no 
ultrasound evidence of rupture.  The impression was an AAA as 
described.  The treating physician indicated that it was 
thought that the Veteran may have had an intra-abdominal 
malignancy with some dehydration.  He indicated that the 
Veteran's cause of death was likely a ruptured AAA despite 
the ultrasound findings of no fluid around the AAA.  There is 
no evidence that surgery was performed at the private 
hospital.  Nor is there evidence that an autopsy was 
performed.  

Of record is a transcript of the ambulance tape from December 
31, 1995, regarding the Veteran's transport.  One of the EMS 
personnel indicated that they were en route to the private 
hospital with the Veteran, and VA had refused his admission.  
Noted was that the Veteran had a possible abdominal aneurysm.  
No indication was made regarding any rupture.

During June 1998 deposition testimony, the VA physician who 
first identified the Veteran's AAA indicated that he found 
the aneurysm during a physical examination following the 
Veteran's complaints of respiratory problems.  The physician 
indicated that he did not suspect tear of the AAA because it 
was not tender, nor had the Veteran complained of abdominal 
or back pain.  He further noted that the Veteran's complaints 
of generalized weakness or dizziness were not attributable to 
his suspected AAA because those symptoms were not consistent 
with a ruptured AAA.  Upon questioning of the physician's 
standard of care for treating someone with an AAA, he 
indicated that he would send someone with a 6cm AAA for a 
consult, but that it would not be on an urgent basis if it 
was not symptomatic.  The physician recalled filling out a 
referral slip for the Veteran to be seen for an ultrasound 
within the next week or so.  

In November 2003, a VA examination of records was scheduled.  
The examiner indicated that he had participated in the 
Veteran's care at the VAMC in Fresno prior to the Veteran's 
death.  He indicated that the Veteran was treated for routine 
medical care and treatment for upper respiratory tract 
infections.  During one such treatment, the Veteran was found 
to have an AAA.  The examiner indicated that the Veteran's 
AAA was not of the size or dimension that warranted immediate 
surgical repair and was referred to the appropriate surgical 
section.  The examiner noted that prior to the Veteran's 
evaluation at the surgical section, he passed away at the 
private hospital.  The examiner could not identify why the 
private hospital did not surgically treat the Veteran upon 
disclosure that he had an AAA and symptoms suggestive of a 
rupture.  This examiner opined that the Veteran died from an 
AAA.  He noted that AAAs are common and considered treatable, 
but the Veteran's was never considered a candidate for 
emergent treatment at the Fresno VAMC.  The examiner further 
opined that the only time the Veteran should have been 
treated emergently for his AAA was when he presented to the 
private hospital just prior to his death.  He advised that 
VAMC had no obligation to treat the Veteran emergently.  He 
further noted that most vascular surgeries, including those 
for repair of an AAA, are semi-elective as the operative 
mortality for repairing a bleeding aortic aneurysm is very 
high.  Ultimately, the examiner indicated that although the 
Veteran died due to a vascular condition that was diagnosed 
at the VAMC, the VAMC was not at fault for his death because 
there was no urgency to surgically treat the Veteran while at 
the Fresno VAMC.  

The appellant submitted a March 2004 internet article 
regarding aneurysms.  In this article, the physician/author 
indicated that the risk of rupture of an aneurysm is linked 
to size, and when an aneurysm reaches a certain size-she 
indicated 5cm or more, surgery is usually needed.  There is 
no evidence that this physician treated the Veteran or 
indicated that she was basing her assertions on the Veteran's 
specific circumstances.  

In November 2004, the claims file was sent to the chief of 
vascular surgery at the San Francisco VAMC for an opinion 
regarding the circumstances surrounding the Veteran's death.  
The chief indicated that VA bears no responsibility for the 
death of the Veteran.  He noted that sizing of an AAA during 
a physical examination is generally inaccurate, so the 
notation of a 6cm AAA is not the aneurysm's true size, but an 
indication that the aneurysm in no bigger than 6cm.  The 
chief noted that sizing of an AAA is performed via an 
ultrasound and this does not constitute an emergency.  He 
further opined that a two week wait for a follow-up 
ultrasound and then a referral for surgery were "well within 
the standard of care."  

The chief also opined that the Veteran was never a candidate 
for AAA repair during the time between his Fresno VAMC 
treatment and his death.  Noted was the Veteran's illness 
with many complaints and symptoms that would have had to have 
been addressed prior to any AAA repair.  The chief related 
that statistically, the chance of a 6.5cm AAA rupture is 10 
percent at one year, and less than one percent per month.  He 
further indicated that the risk of AAA repair in a patient 
with unresolved respiratory or nutritional insufficiency is 
"considerably higher" than one percent, and thus, "the 
delay in surgery to address and correct these problems is 
generally considered time well spent."  

The chief went on to state that even if the Veteran's AAA had 
been sized at 6cm via ultrasound and he had been in good 
health, he could have been a candidate for elective repair.  
Again, there was no evidence that it was a symptomatic AAA, 
and without a symptomatic AAA, there was no need for emergent 
or urgent surgery.  Further, the chief explained that the 
mortality and morbidity after emergent AAA repair are 
substantially higher than after an elective repair.  
Ultimately, the chief indicated that any repair of the 
Veteran's asymptomatic AAA would have been done electively 
and following treatment and resolution of his significant 
respiratory and gastrointestinal problems.  

The appellant submitted multiple internet articles regarding 
treatment for AAAs.  The Board notes that these articles do 
not refer to specific circumstances related to the Veteran's 
treatment and circumstances surrounding his death.  These 
articles discuss the testing procedures, diagnosis and 
recommend follow-up for treatment/surgical intervention for 
an AAA.  

Pursuant to the Board's December 2008, the IME report, dated 
January 2009, indicated that the Veteran's death was not 
caused by the Fresno VAMC's carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in furnishing medical care, nor was it caused from an event 
not reasonably foreseeable.  

In support of his opinion, the specialist, who is an 
associate professor of surgery and director of endovascular 
surgery, indicated that VA was not responsible for the 
Veteran's death.  He noted that the Veteran's initial 
admission to the Fresno VAMC was for dehydration and flu-like 
symptoms.  A pulsatile abdominal mass was discovered upon 
physical examination.  The specialist indicated that no 
ultrasound was performed at the initial finding of an AAA 
because it was not felt to be part of the Veteran's current 
symptomatology, and he was referred for a vascular ultrasound 
and consultation as an outpatient.  

The specialist then pointed to the evidence that days later, 
the Veteran was taken to a private hospital in extremis with 
abdominal pain, and an ultrasound revealed a 6.5cm AAA.  The 
ultrasound did not show any free fluid or rupture, and the 
Veteran subsequently passed away.  It was noted that he died 
of a ruptured AAA.  

The specialist opined that at the time of the VAMC treatment 
first diagnosing the AAA, the Veteran did not have symptoms 
of a symptomatic AAA.  The specialist further indicated that 
there is an important distinction between treatment for a 
symptomatic versus an asymptomatic AAA.  He indicated that 
the VAMC personnel made the appropriate recommendation for 
the Veteran's asymptomatic AAA by referring him for an 
outpatient ultrasound examination and elective vascular 
consultation.  He further noted that outpatient referral to 
evaluate the AAA and determine its actual size and possible 
treatment options is the standard of care under these 
circumstances.  The specialist related that if upon 
ultrasound examination, the patient had an AAA greater that 
5.5cm, the surgeon would then determine the risks associated 
with surgical repair of the AAA.  The specialist stated that 
"[a]ll of this would be done on an elective, non-urgent 
basis."  

The specialist determined that the Veteran's symptoms during 
visits to the Fresno VAMC were not consistent with a 
symptomatic AAA.  Noted were the Veteran's complaints of 
continued nausea and vomiting, and the Veteran was taken to a 
private hospital instead of the VAMC for unclear reasons.  
Upon admission into the private hospital, the Veteran was 
noted to be in extremis, and upon ultrasound, a 6.5cm AAA was 
discovered.  Again, this ultrasound did not reveal evidence 
of rupture or free air within the abdomen.  Eventually, the 
Veteran experienced significant hypotension, cardiac arrest 
and died.  As there was no autopsy performed, the specialist 
indicated that the Veteran's cause of death was speculative.  
It was noted that the Veteran's symptoms and presentation 
could be consistent with a ruptured AAA, but other causes of 
his death could also be entertained.  The specialist 
indicated that the Fresno VAMC treatment was consistent with 
the standard for care in the Veteran's treatment, and it was 
not responsible for the Veteran's death.  

The specialist noted that even if an ultrasound had been done 
earlier with a finding of an AAA, any further work-up would 
have been delayed until the Veteran had recovered from his 
ongoing illness.  The only emergent surgery for an AAA would 
be for an acute rupture, contained rupture, or rapid size 
expansion of an aneurysm and symptoms consistent with these.  
The Veteran did not present with symptoms of a symptomatic 
AAA, and the finding of an aneurysm was incidental to his 
other treatment at the VAMC.  The specialist determined that 
the only time surgery should have been offered to the Veteran 
is upon his admission to the private hospital with 
hypotension, abdominal pain, decreased hematocrit, and an 
ultrasound finding of an AAA.  The specialist could not 
determine why surgery was not offered by the private 
hospital.  Ultimately, the specialist opined that the VAMC in 
Fresno was not careless, negligent, nor did it lack proper 
skill or error in judgment, or similar instance of fault in 
furnishing medical care.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim that the Veteran's death was caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault based upon the VA care 
provided in the mid-1990s.  All medical opinions of record, 
including the IME most recently obtained, indicates that the 
Fresno VAMC was not at fault in the Veteran's death.  The 
opinions indicated that the Veteran's initial symptomatology 
when presented at the Fresno VAMC was not indicative of a 
rupture of an AAA, and that the standard of care at that time 
was to refer the Veteran for outpatient evaluation of his 
AAA.  The opinions also consistently indicated that the 
Veteran did not have a symptomatic AAA until presentation at 
the private hospital on December 31, 1995.  Moreover, 
ultrasound examination revealed no evidence of rupture or 
free air within the abdomen.  These opinions also indicated 
that the Veteran was in no physical condition to undergo an 
elective repair surgery for an AAA.  Finally, the opinions 
indicate that any emergent surgery would have only been 
considered upon his admission into the private hospital just 
prior to his death.  Each opinion of record found VA complied 
with the standard of care considering the circumstances 
presented vis-à-vis the Veteran's hospitalizations.  There 
are no contradictory clinical opinions of record.  

The Board recognizes the appellant's submission of treatise 
evidence in the form of online articles regarding AAAs, but 
notes that this evidence holds little probative value as it 
does not address the specific circumstances as presented by 
the Veteran's hospitalizations and treatment.  The Board also 
appreciates the appellant's assertions that improper VA care 
caused these conditions, but notes that the appellant is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause of the Veteran's death, as there is no 
evidence of record that the appellant has specialized medical 
knowledge regarding the standard of care for VA clinicians.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent an opinion finding the impropriety of VA care 
under the above-noted circumstances, the Board finds that the 
appellant is not entitled to DIC benefits pursuant to § 1151 
for the cause of the Veteran's death.  


ORDER

Entitlement to DIC benefits pursuant to 38 C.F.R. § 1151 is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


